Atkinson, J.
Under section 4057 of the code, as amended by the-act of 1889 (Acts of 1889, p. 84), in order to authorize the issuing of a writ of certiorari, it must be “applied for” within thirty days from the date of the judgment complained of; and if this, is done, and the sanction obtained,, then, under section 2920 of.' the code, which was not amended by the above recited act, the petition may be filed at any time within three months from the-date of the judgment sought to be reversed.

Judgment reversed.